TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00691-CR


                                 Eddie Lynn Tackett, Appellant

                                                  v.

                                  The State of Texas, Appellee


         FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
    NO. D-16-0544-SB, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 18, 2017. On counsel’s

motions, the time for filing was extended to March 19, 2018. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant in

part the motion for extension of time and order appellant to file a brief no later than April 17,

2018. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on March 30, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish